
	
		II
		112th CONGRESS
		2d Session
		S. 2373
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To improve the consideration by the Securities and
		  Exchange Commission of the costs and benefits of its regulations and
		  orders.
	
	
		1.Short titleThis Act may be cited as the
			 SEC Regulatory Accountability
			 Act.
		2.Consideration by
			 the Securities and Exchange Commission of the costs and benefits of its
			 regulations and ordersSection
			 23 of the Securities Exchange Act of 1934 (15 U.S.C. 78w) is amended by adding
			 at the end the following:
			
				(e)Consideration of
				costs and benefits
					(1)In
				generalBefore promulgating a
				regulation under the securities laws, or issuing any order pursuant to such
				laws, the Commission shall—
						(A)clearly identify the nature of the problem
				that the proposed regulation is designed to address, as well as assess the
				significance of that problem, to enable assessment of whether any new
				regulation is warranted;
						(B)utilize the Office of the Chief Economist
				to assess the costs and benefits, both qualitative and quantitative, of the
				intended regulation or order and propose or adopt a regulation or order only on
				a reasoned determination that the benefits of the intended regulation or order
				justify the costs of the intended regulation or order;
						(C)ensure that any regulation or order is
				accessible, consistent, written in plain language, and easy to understand;
				and
						(D)measure and seek to improve the actual
				results of regulatory requirements.
						(2)ConsiderationsIn deciding whether and how to regulate,
				the Commission shall assess the costs and benefits of available regulatory
				alternatives, including the alternative of not regulating. In addition, the
				Commission may, in making a reasoned determination of the costs and benefits of
				a potential regulation—
						(A)assess the best ways of protecting market
				participants and the public;
						(B)take into
				consideration investor choice;
						(C)consider the
				impact on capital formation;
						(D)evaluate the
				effect on the efficiency, competitiveness, and financial integrity of
				securities markets;
						(E)consider the
				impact on market liquidity in the securities markets;
						(F)take into
				consideration price discovery;
						(G)evaluate sound
				risk management practices;
						(H)evaluate the
				degree and nature of the risks posed by various activities within the scope of
				its jurisdiction;
						(I)determine whether,
				consistent with obtaining regulatory objectives, the regulation is tailored to
				impose the least burden on society, including market participants, individuals,
				businesses of differing sizes, and other entities (including State and local
				governmental entities), taking into account, to the extent practicable, the
				cumulative costs of regulations;
						(J)determine whether
				the regulation is inconsistent, incompatible, or duplicative of other Federal
				regulations; and
						(K)determine whether,
				in choosing among alternative regulatory approaches, those approaches maximize
				net benefits.
						(3)Review of
				Existing RegulationsThe
				Commission shall periodically review its regulations and orders in effect
				before the date of enactment of this subsection to determine whether any such
				regulations or orders are outmoded, ineffective, insufficient, or excessively
				burdensome, and shall modify, streamline, expand, or repeal them in accordance
				with such
				review.
					.
		
